Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 – 4, 6, 7, 11, 12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN et al (CN 207850456 A1) (herein after SUN.) cited in IDS dated March 4, 2020.

	Regarding Claim 1, SUN teaches, a fluid meter (Fig. 2: gas meter 16) with an electronic unit (Fig. 3: control box (8)), the fluid meter comprising: a housing (Fig. 2: a base 1); an electronic device (Fig. 3: controller 6) for processing the measurement values recorded via a corresponding measuring section (Fig. 1; Examiner interpretation: gas meter 16 inherently contains a measuring section to measure gas flow) and an energy storage device (Fig. 4: battery box 10) disposed in said housing; said energy storage device being associated with, and configured to supply, said electronic device (Fig. 2; Examiner interpretation: battery box 10 is inherently used to supply controller 6 because battery box 10 is the power source); said electronic device and said energy storage device being potted separately in a potting compound (Fig. 2; Examiner interpretation: battery box 10 and controller 6 are separate); and a cable connection or an inductive energy transmission interface (Fig. 2: connecting line of the battery box 10) coupling said energy storage device with said electronic device; and said housing with said electronic device and said energy storage device being configured for the fluid meter to be installed submerged in a fluid. (Fig. 1, Pg. 4, Ln 1: High protection IP68; Examiner interpretation: High protection IP68 allows for device to be submerged in water.)

	Regarding Claim 2, SUN teaches the limitations of claim 1, which this claim depends on.
	SUN further teaches, the fluid meter according to claim 1, wherein said cable connection has one end embedded in the potting compound of said electronic device (Fig. 3, line 15; Examiner interpretation: one end of line 15 is embedded in controller 6) and one end embedded in the potting compound of said energy storage device. (Fig. 4, connecting line of the battery box 10; Examiner interpretation: one end of the connecting line is in battery box 10.)

	Regarding Claim 3, SUN teaches the limitations of claim 1, which this claim depends on.
	SUN further teaches, the fluid meter according to claim 1, wherein said cable connection is fluid-resistant. (Fig. 1, Pg. 4 Ln. 17-18: a high-protection level of the gas meter and the control part and power part.)

	Regarding Claim 4, SUN teaches the limitations of claim 1, which this claim depends on.
	SUN further teaches, a replacement energy storage device (Fig. 4: battery box 10) for a fluid meter according to claim 1 and for replacing an energy storage device that is already present in the fluid meter, the replacement energy storage device comprising: at least one storage cell (Fig. 4: lithium battery 11) accommodated in a potting housing (Fig. 2: battery box assembly 5); a cable section (Fig. 4: connecting line of the battery box 10) that is routed to the outside of the potting housing, or an inductive energy transmission interface component arranged in the potting housing (Fig. 4, Pg. 5, Ln 6 – 7; Examiner interpretation: the connecting line of the battery box 10 is potted in battery box assembly 5); wherein said at least one storage cell and an end of the cable connection that is located in the potting housing, or the energy transmission interface component are potted with a potting compound (Fig. 4: sealant 7); a connecting device (Fig. 3: line 15) connected on the cable section and configured for connecting to a cable section of the electronic device of the fluid meter which remains connected to the electronic device after the energy storage device to be replaced has been removed. (Fig. 3, line 15; Examiner interpretation: Fig 3 shows line 15 still connected to controller 6 after battery box 10 has been disconnected.)

	Regarding Claim 6, SUN further teaches, a method of replacing an energy storage device of a fluid meter (Fig. 1, Pg. 5, Ln. 17: manufacturability of the replacement of the battery), the method comprising: providing a fluid meter (Fig. 2: gas meter 16) according to claim 1; and replacing the energy storage device of the fluid meter with a replacement energy storage device  (Fig. 4: battery box 10) according to claim 4.

	Regarding Claim 7, SUN teaches the limitations of claim 6, which this claim depends on.
	SUN further teaches, the method according to claim 6, which comprises disconnecting a cable connection which connects the potted electronic device and the potted energy storage device (Fig. 3: ; Examiner interpretation: Fig. 3 shows controller 6 disconnected from battery box 10), wherein a cable section remains on the electronic device (Fig. 3; Examiner interpretation: the cable connected to line 15 remains in controller 6), and subsequently connecting the connecting device at the end of the cable section of the replacement energy storage device to the remaining cable section on the electronic device. (Fig. 2; Examiner interpretation: Fig 2 shows battery box 10 inherently connected to controller 6.)

	Regarding Claim 11, SUN teaches the limitations of claim 7, which this claim depends on.
	SUN further teaches, the method according to Claim 7, which comprises arranging the connecting device in a region inside the housing of the fluid meter in which an air bubble forms in an assembly position in a fluid. (Fig. 1, Pg. 4, Ln. 18-19: after filling and sealing adhesive potting processing after the whole of the gas meter up to IP68 protection grade level; Examiner interpretation: IP68 protection creates an air bubble space inside the sealed fluid meter.)

	Regarding Claim 12, SUN teaches, a fluid meter (Fig. 2: gas meter 16), comprising: a potted electronic device (Fig. 3: controller 6) configured for processing the measurement values recorded via a corresponding measuring section (Fig. 1; Examiner interpretation: gas meter 16 inherently contains a measuring section to measure gas flow) disposed in a potting housing (Fig. 2: a base 1); a potted energy storage device (Fig. 4: battery box 10) disposed in a potting housing (Fig. 2: battery box assembly 5), said energy storage device being a replacement energy storage device (Fig. 4: battery box 10); and a cable connection having a first cable section (Fig. 4: connecting line of the battery box 10) connected to said energy storage device, a second cable section (Fig. 3; Examiner interpretation: the cable connected to line 15) connected to said electronic device, and a connecting device (Fig. 3: line 15) connecting said first and second cable sections to one another; and said potted electronic device and said potted energy storage device being configured for the fluid meter to be installed submerged in a fluid. (Fig. 1, Pg. 4, Ln 1: High protection IP68; Examiner interpretation: High protection IP68 allows for device to be submerged in water.)

	Regarding Claim 16, SUN teaches the limitations of claim 12, which this claim depends on.
	SUN further teaches, the fluid meter according to claim 12, wherein the connecting device is arranged in a region inside the housing of the electronic unit in which an air bubble forms in an assembly position under fluid. (Fig. 1, Pg. 4, Ln. 18-19: after filling and sealing adhesive potting processing after the whole of the gas meter up to IP68 protection grade level; Examiner interpretation: IP68 protection creates an air bubble space inside the sealed fluid meter.)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SUN et al (CN 207850456 A1) (herein after SUN) cited in IDS dated March 4, 2020 as applied to claims 1 – 4, 6, 7, 11, 12, 16 above, and further in view of Landes et al (US2013/0263941A1) (herein after Landes).

	Regarding Claim 5, SUN teaches the limitations of claim 4, which this claim depends on.
	SUN fails to teach, the energy storage device according to claim 4, wherein the connecting device is an insulation-displacement connector.
	In analogous art, Landes teaches, the energy storage device according to claim 4, wherein the connecting device is an insulation-displacement connector. (Fig. 3, ¶ [0032] connection line 15 — insulation-displacement contact.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SUN by combining the connector taught by SUN with the connector taught by Landes to achieve the predictable result of measuring the flow of a fluid using a meter with few sealed points [Landes: [0038].]

7.	Claim(s) 8 – 10, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al (CN 207850456 A1) (herein after SUN) as applied to claims 1 – 4, 6, 7, 11, 12, 16 above, and further in view of Yao et al (US2018/0259378A1) (herein after Yao).

	Regarding Claim 8, SUN teaches the limitations of claim 7, which this claim depends on.
	SUN fails to teach, the method according to claim 7, which comprises potting the connecting device with a potting compound after the cable section of the replacement energy storage device is connected to the remaining cable section on the electronic device.
	In analogous art, Yao teaches, the method according to claim 7, which comprises potting the connecting device (Fig. 4, first connector 138 and a second connector 140) with a potting compound (Fig. 1, ¶ 0028: potting material, and sealants may also be used to close any intervening space) after the cable section of the replacement energy storage device is connected to the remaining cable section on the electronic device. (Fig. 1, ¶ [0018]; ¶ [0019]; Examiner interpretation: first connector 138 and second connector 140 are potted after first connector 138 connected to second connector 140.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUN by combining the connecting device taught by SUN with the connecting device taught by Yao to achieve the predictable result of measuring fluid flow with a meter that is submergible under a fluid for prolonged periods and is easy to replace because it is modular [Yao: ¶ 0002.]

	Regarding Claim 9, SUN in view of Yao teaches the limitations of claim 8, which this claim depends on.
	Yao further teaches, the method according to claim 8, which comprises inserting the connecting device into a housing area (Fig. 4, protrusion 160) that is subsequently filled with the potting compound. (Fig. 1, ¶ 0028: potting material, and sealants may also be used to close any intervening space.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUN in view of Yao by placing the connector taught by SUN in view of Yao in the housing area taught by Yao to achieve the predictable result of measuring fluid flow with a meter that is submergible under a fluid for prolonged periods and is easy to replace because it is modular [Yao: ¶ 0002.]

	Regarding Claim 10, SUN in view of Yao teaches the limitations of claim 8, which this claim depends on.
	Yao further teaches, the method according to claim 8, which comprises arranging a housing (Fig. 4, protrusion 160) around the connecting device and subsequently filling the housing with the potting compound. (Fig. 1, ¶ 0028: potting material, and sealants may also be used to close any intervening space.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUN in view of Yao by combining placing the connector taught by SUN in view of Yao in the housing taught by Yao to achieve the predictable result of measuring fluid flow with a meter that is submergible under a fluid for prolonged periods and is easy to replace because it is modular [Yao: ¶ 0002.]

	Regarding Claim 13, SUN teaches the limitations of claim 12, which this claim depends on.
	SUN fails to teach, the fluid meter according to claim 12, wherein the connecting device is potted with a potting compound.
	In analogous art, Yao teaches, the fluid meter according to claim 12, wherein the connecting device (Fig. 4, first connector 138 and a second connector 140) is potted with a potting compound. (Fig. 1, ¶ 0028: potting material, and sealants may also be used to close any intervening space.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUN by combining the connecting device taught by SUN with the connecting device taught by Yao to achieve the predictable result of measuring fluid flow with a meter that is submergible under a fluid for prolonged periods and is easy to replace because it is modular [Yao: ¶ 0002.]

	Regarding Claim 14, SUN in view of Yao teaches the limitations of claim 13, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 13, wherein the connecting device is arranged in a housing (Fig. 4, protrusion 160) region which is filled with the potting compound. (Fig. 1, ¶ 0028: potting material, and sealants may also be used to close any intervening space.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUN in view of Yao by placing the connector taught by SUN in view of Yao in the housing area taught by Yao to achieve the predictable result of measuring fluid flow with a meter that is submergible under a fluid for prolonged periods and is easy to replace because it is modular [Yao: ¶ 0002.]

	Regarding Claim 15, SUN in view of Yao teaches the limitations of claim 13, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 13, wherein a housing (Fig. 4, protrusion 160) is arranged around the connecting device, and the housing is subsequently filled with a potting compound. (Fig. 1, ¶ 0028: potting material, and sealants may also be used to close any intervening space.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SUN in view of Yao by placing the connector taught by SUN in view of Yao in the housing area taught by Yao to achieve the predictable result of measuring fluid flow with a meter that is submergible under a fluid for prolonged periods and is easy to replace because it is modular [Yao: ¶ 0002.]

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stuyvenberg et al (US2020/0264021A1) teaches, a fluid meter. (Fig. 1.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868